Citation Nr: 1038922	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an anxiety disorder to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son, and L.H.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa.  The issue before the Board today was remanded in 
March 2007 for further evidentiary and procedural development.  
As discussed below, the Board finds that there was not 
substantial compliance with its remand; thus, it may not proceed 
with a decision at this time.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Veteran testified before a Decision Review Officer (DRO) in 
October 2003 and the undersigned Veterans Law Judge in July 2006; 
transcripts of these hearings are associated with the claims 
folder.

The Court has held that the scope of a disability claim includes 
any disorder that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 
86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In 
the present appeal, the Veteran filed a claim for service-
connected disability benefits for "panic attacks."  Evidence of 
record suggests that his symptoms have been variously diagnosed 
as an anxiety disorder (not otherwise specified), panic attacks, 
and PTSD.  Thus, in accordance with Clemons, VA must consider 
whether any of these disorders is etiologically related to his 
military service.  The issue has therefore been recharacterized 
to reflect such consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board previously remanded this appeal in March 2007 for the 
purpose of obtaining any outstanding psychiatric treatment 
records and verifying the service-related incident claimed by the 
Veteran as causing and/or aggravating his anxiety disorder.  The 
Agency of Original Jurisdiction (AOJ) was also directed to 
schedule the Veteran for a VA examination if evidence was 
received which verified his claimed stressor.  As discussed 
immediately below, the Board finds that the AOJ did not 
substantially comply with the March 2007 remand directives.  As 
such, another remand is necessary to complete the development 
previously requested by the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand confers on the claimant, as a matter of 
law, the right to compliance with the remand order)

With regard to obtaining outstanding private treatment records, 
the AOJ did notify the Veteran in a May 2007 letter that he 
should submit information regarding all medical care providers 
and/or facilities who evaluated or treated him for a psychiatric 
disorder, including anxiety.  However, relevant to the reasons 
for the current remand, it did not make any attempt to request 
records from the McFarland Clinic or Lakes Counseling and 
Psychiatry following receipt of the Veteran's completed 
"Authorization and Consent to Release Information" form in July 
2007.  Thus, the AOJ failed to comply with the Board's directive 
to obtain any treatment records identified by the Veteran 
"[a]fter securing the necessary release."  See also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Turning to the AOJ's attempt to verify the Veteran's claimed in-
service incident, the claims file reflects that it first 
contacted the National Archives and Records Administration 
(NARA).  The June 2008 written request for information stated 
that "[t]he [V]eteran indicated that in 1965 he was involved in 
a near rollover aboard the U.S.S. Vogelgesang."  In its reply, 
the NARA indicated that the Deck Logs of the U.S.S. Vogelgesang 
for the year 1965 contained approximately 800 pages, and that 
this was too many for its staff to copy or search for 
information.  It then suggested that the AOJ contact the Naval 
Historical Center, which it did in June 2009; the written request 
for information contained the same information as described 
above.  A reply was received in August 2009 from the Naval 
History and Heritage Command (NHHC) which stated that two 
potential sources of information existed that might verify the 
event.  The first were Deck Logs which were no longer in the 
NHHC's possession given their age; rather, they were held by the 
NARA.  The second possible source of evidence was investigation 
reports held by the U.S. Navy's Judge Advocate General (JAG).  

It does not appear that the AOJ contacted the U.S. Navy JAG for 
any information regarding investigation reports regarding the 
near-rollover incident.  The Board is of the opinion that such 
request, however, is necessary for substantial compliance with 
its directive to "make appropriate attempts to verify" the 
incident.  This is because the NHHC's August 2009 response 
expressly indicated that the U.S. Navy JAG possibly held records 
in its possession which would verify the Veteran's claimed in-
service event.  Similarly, the AOJ did not adequately address the 
concerns of the NARA by further narrowing its request to a 
manageable amount of documents.  The June 2008 written request 
only identified the year in which the Veteran contends the near-
rollover occurred.  Yet, it is clear from the November 2009 
supplemental statement of the case that the AOJ was aware that 
the Veteran had narrowed the event to the months of June, July, 
and August 1965.  Thus, in order to substantially comply with the 
March 2007 remand directives, it should have sent a follow-up 
request to the NARA asking that they provide Deck Logs for only 
these months.  

The Board's prior remand directive regarding a VA examination 
still stands.  Further, the Board feels that such examination 
should not be provisional on whether the near-rollover event is 
verified.  Rather, in light of the Veteran's competent lay 
testimony that he experienced anxiety and panic during service as 
a result of serving and living in tight spaces aboard the U.S.S. 
Vogelgesang, and that such anxiety continued after service, 
especially in crowds, an examiner should consider whether any 
current anxiety disorder first manifested during service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Of course, the AOJ should still notify the 
examiner if evidence is received which verifies the near-rollover 
incident so that this stressor/in-service event may also be 
considered as a possible etiology of any current anxiety 
disorder.  Finally, the AOJ should ensure that the Veteran is 
provided with any information regarding the evidence necessary to 
substantiate a claim for PTSD, including the citation and content 
of 38 C.F.R. § 3.304(f) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and 
information necessary to substantiate a claim 
for PTSD, including the citation and content 
of 38 C.F.R. § 3.304(f).  Allow a reasonable 
amount of time for the Veteran's response.  

2.  Obtain outstanding private treatment 
records from the McFarland Clinic and Lakes 
Counseling and Psychiatry.  The AOJ should 
contact the Veteran for new release forms 
only if the forms received in July 2007 
cannot be used.  Any efforts to obtain these 
records should be documented in the claims 
file, and at least one follow-up request 
should be made unless information is received 
that these outstanding records either do not 
exist or that further efforts to obtain them 
would be futile.  

3.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

4.  Make appropriate attempts to verify the 
near-rollover incident aboard the U.S.S. 
Vogelgesang which occurred sometime during 
June, July, or August 1965.  Further details 
are provided in the transcript of the July 
2006 Board hearing transcript (pp. 12-17).  
The AOJ should document all efforts to obtain 
verification and should only stop its search 
when it receives information that evidence 
either does not exist which verifies the 
Veteran's claimed in-service stressor or that 
further efforts to obtain it would be futile.  
The AOJ's should contact all appropriate 
source(s) for information, and such requests 
should include the following development:

	(a) Contact the NARA and ask it to provide 
Deck Logs for the U.S.S. Vogelgesang for the 
months of June, July, and August 1965.  

	(b) Contact the U.S. Navy JAG and ask it 
to provide any information pertaining to an 
investigation and/or incident report 
associated with a near-rollover event aboard 
the U.S.S. Vogelgesang for the months of 
June, July, and August 1965.  

5.  After the above has been accomplished 
and any outstanding records have been 
associated with the claims file, schedule 
the Veteran for an examination with a VA or 
VA-contracted psychiatrist or psychologist.  
The purpose of this examination is to 
determine the existence and etiology of any 
current anxiety disorder, to include PTSD.  
The claims file, including a list of 
verified stressor(s) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record and 
examining the Veteran, the examiner should 
respond to the questions below.  The examiner 
should utilize the DSM-IV in arriving at any 
diagnoses and should explain whether and how 
each of the diagnostic criteria is or is not 
satisfied.  A complete rationale must be 
given for any opinions expressed and the 
foundation for all conclusions should be 
clearly set forth.  The examiner should 
consider both medical and lay evidence of 
record in providing any opinion(s).

	(a) Does the Veteran have PTSD based on 
any of the verified stressors as described by 
the AOJ?  The examiner is instructed to 
consider only the stressor(s) identified as 
having been verified by the record.  If PTSD 
is diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis. 

	(b) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current anxiety disorder is in any way 
related to the Veteran's military service, to 
include the verified stressors provided by 
the AOJ?  The examiner's opinion should 
reflect that he/she considered the Veteran's 
lay assertions regarding experiencing panic 
and anxiety related to being in tight spaces 
while on board the U.S.S. Vogelgesang.

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


